DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Appeldoorn et al. (US 2010/0178401 A1), hereon referred to as “Appeldoorn” in view of Nakatani et al. (US 5,546,854), Brody et al. (US 4,409,775), Auer et al. (DE 10028183 C1) and Winstanley et al. (US 2014/0335248 A1).
Citations to Auer et al. are taken from the translation provided with the previous office action (6/17/2021).
Regarding claim 1, Appeldoorn teaches a process for production of a stabilized packaged food product (figure 1; abstract) comprising placing rice and other foods into trays 5, the trays on conveyors 27 and 28 being fed to pressure lock 2 of pressure vessel 3 (paragraph 61), the pressure vessel comprising a conveyor 10 to move trays 5 containing the food through the sterilization zone 7 of the pressure vessel 3, where the sterilization zone 7 comprises steam spray nozzles 6 which supply steam at a temperature of 135oC and a pressure of 0.3 MPa gauge to heat and sterilize the food (paragraph 63), and a sealing zone 9 comprising an ultrasonic or thermal sealing tool 17 for sealing a lid to the trays 5 (paragraph 64). The heating step ensures complete hydration of the food such that further cooking is not required (paragraphs 28 and 39), and forms a completely cooked product (paragraph 68). Therefore the steam heating step is construed to be a cooking step. The tray is maintained in a sterile environment throughout the process (paragraph 41), and fans circulate steam throughout vessel (paragraph 63). Therefore the sealing of the tray is construed to be performed under an aseptic environment within the pressure vessel 3.
Steam is injected into the sterilization pot to increase the temperature of the interior of the pot to a preset cooking temperature and pressure (paragraphs 20 and 63), and the first solid-state food is steamed in the sterilization pot for a preset time to obtain the second solid-state food in an aseptic state (paragraphs 21-22).
The food is construed to be a “solid-state” food since the foods described, e.g. rice, carrots, mushrooms (paragraph 61) are known “solid” foods. The cooked food is construed to be the “second solid-state food”. The limitation “sterilization pot” is given its broadest reasonable interpretation to mean any vessel which carries out a sterilization process. The pressure vessel 3 is construed to be a “sterilization pot” since it provides the same function as applicant’s claimed invention, i.e. sterilization by increased temperature and pressure.
Appeldoorn does not teach closing a pot cover of the sterilization pot.
Nakatani et al. teaches a process for sterilization of solid food (abstract) comprising a sterilization chamber 3 having gate valves 10 and 30 (figure 4; column 8 lines 54-58), where the gate valve 10 is closed to increase the pressure of the regulating chamber 2 (and sterilizing chamber 3) with steam injection (column 13 lines 5-11). The gate valves are construed to be a “pot cover” of the sterilization pot since the valves provide the same function of sealing the sterilization chamber to allow pressure buildup. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to close a “pot cover” of the sterilization pot 3 as claimed since the reference already contemplates the sterilization pot 3 having inlet and outlet pressure locks 2 and 4 (paragraph 44), the pressure locks being analogous to the gate valves of Nakatani et al., and therefore to similarly allow sealing of the sterilization pot to prevent steam from escaping, thereby ensuring sufficient heat and pressure levels are reached, and further to eliminate the possibility of recontamination after sterilization.
Appeldoorn does not teach the food is placed into a mesh ventilation container.
Nakatani et al. further teaches the food is placed into trays 90 comprise a bottom plate 91 comprising a number of small through bores 92 which facilitate sterilizing fluid to pass the bottom plate to reach the entire surface of the food (figure 5; column 8 lines 10-16). The food is placed into the tray 90 in a receiving section 11 and subsequently moved into the heating device, starting at preheating chamber 12 upstream of sterilization chamber 3 (column 9 lines 1-10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to include a mesh container in order to similarly facilitate uniform exposure of the food to the steam as taught by Nakatani, thereby ensuring sterilization/cooking of the entirety of the food in each container, and as a matter of manufacturing choice for the type of containing and conveying device.
Appeldoorn does not teach cooling the second solid-state food in the sterilization pot by evaporating condensed water on a surface of the second solid-state food at at least some moisture inside the second solid-state food, introducing aseptic nitrogen and maintaining a positive pressure of the nitrogen to create an aseptic environment in the sterilization pot, and placing the cooled second solid-state food into a package in the aseptic environment.
Brody et al. teaches a process for aseptic packaging of foods (abstract) where the packaging occurs in a sterile inert atmospheric environment, the packaging apparatus being pre-sterilized by steam (column 12 lines 14-19).The package itself is sterilized, filled with sterile food, and closed in an inert commercial sterile atmosphere to ensure the head space of the package is filled with the sterile inert gas (column 4 lines 7-21). Packaging the food in an oxygen reduced or free environment minimizes oxidization of substances in the food, thereby preserving desired substances such as vitamin C, flavor and color (column 3 lines 6-14 and 21-28). The oxidation issues can arise from condensation of head space steam during sealing (column 3 lines 19-24). Additionally, the interior of the system is maintained at positive pressure of inert atmosphere to ensure against entry of microorganisms or outside air (column 7 lines 65-68). 
Auer et al. teaches a method for sterilization of a food product (paragraph 1) comprising sterilizing the food with steam at a desired pressure and temperature (paragraphs 16-17), cooling by injecting a sterile inert gas such as nitrogen while the pressure is released, and packaging in an aseptic environment (paragraphs 11, 17-19). Releasing the pressure would have naturally caused evaporation as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to release the steam pressure of the sterilization pot and evacuate the pot to decrease the temperature while injecting an aseptic gas since Appeldoorn teaches sealing the packaging in the sterilization pot, where the food is exposed to steam prior to sealing (paragraph 64), and therefore to replace the steam headspace in the packaging with that of and inert gas, thereby minimizing oxidation of the food as taught by Brody et al., where injection of an aseptic gas during cooling is acknowledged by the prior art as taught by Auer et al., and therefore to cool the sterilization pot without reintroducing contaminants.
Regarding sealing the food in a (separate) container while maintaining a positive pressure in the sterilization pot (outwardly flowing aseptic gas to prevent outside gas entering the sterilization pot), Appeldoorn teaches the processed product in the container is sterilized and sealed with a cover inside of the sterilization pot while maintaining an aseptic environment (paragraph 30). The combination applied above teaches cooling the second solid-state food and placing said food into sterilized packaging in an aseptic environment (Nakatani et al. column 2 lines 59-60; column 12 lines 3-10, 25-27 and 32-42).
Thus, the prior art provides suggestion to i) package processed foods inside an aseptic environment and ii) maintaining a positive pressure of inert gas inside the processing/packaging device to prevent outside gas/substances from entering said device, which one of ordinary skill in the art would have found obvious at the time of the invention.
Appeldoorn does not teach a sterilized metal can body and sealing the can body with a sterilized can cover.
Winstanley et al. teaches a method of canning and processing an edible product (abstract), where the can body 1 is made of metal (paragraph 43), the body being sealed to a lid to enclose the food (paragraph 44), where the metal body includes a lacquer (coating used to protect the inside of the can) and decoration outside of the can (paragraph 48). The can is capable of withstanding retort conditions (paragraphs 44 and 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to use a metal can body since such containers are well known in the art of food processing as taught by Winstanley et al. (paragraphs 2 and 4-5), to ensure the container is capable of withstanding elevated pressure and temperature conditions, and as a matter of manufacturing choice for the particular type of container used.
Regarding the can and cover being sterilized in the sterilization pot, the combination of references applied above teach that packaging can be performed in the aseptic environment of the sterilization pot. 
Regarding claim 3, Appeldoorn teaches conveyor 10 moves trays 5 containing the food product in the sterilization pot 3 (paragraph 63).
Regarding claim 5, the combination applied to claim 1 teaches releasing the steam pressure of the sterilization pot by evacuating the interior to decrease the temperature of the food (Brody et al.; Auer et al.). The same combination is applied to claim 5 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 8, Appeldoorn teaches the tray 5 and sealing tool 17 are contained within the sterilization pot 3, said pot including sterilization zone 7 (figure 1; paragraph 64). Additionally, the tray is maintained in a sterile environment throughout the process (paragraph 41), and fans circulate steam throughout vessel (paragraph 63). Therefore the tray and cover would have naturally been sterilized during the cooking process as they are in thermal and fluid communication with said sterilization zone. Furthermore, the combination applied to claim 1 teaches the package includes a can body and a can cover.
Regarding claim 9, the combination applied to claim 1 injecting an aseptic gas into the sterilization pot while sealing the packaging (Auer et al. paragraphs 11, 17-19). The same combination is applied to claim 9 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 11, the limitation “robot arm” is not defined by the specification to include any specific structure, therefore the limitation is given its broadest reasonable interpretation to mean a device which is capable of performing any maneuver to move a material.
Appeldoorn teaches the sterilization pot 3 comprises a movable anvil 18 for lifting the trays in the sealing zone, therefore construed to be a type of “robot arm”, a sealing tool 17, and a conveyor 10 (figure 1; paragraph 64). These devices are housed within sterilization pot 3, where the entire pot is sterilized through heated steam as previously stated (paragraphs 41 and 63), and therefore said devices are construed to be sterilized along with the food during the cooking/steam heating step.
Regarding claim 13, as recited in the combination applied to claim 1, Winstanley et al. teaches the metal body includes a lacquer (coating used to protect the inside of the can) and decoration outside of the can (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn et al. to include these features in the can body and cover to similarly protect the inside of said body and cover, and to place relevant nutritional information or other designs/indicia on the outer surface of the can as desired.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Appeldoorn et al. (US 2010/0178401 A1) in view of Nakatani et al. (US 5,546,854). Brody et al. (US 4,409,775), Auer et al. (DE 10028183 C1) and Winstanley et al. (US 2014/0335248 A1) as applied to claims 1, 3, 5, 8-9, 11 and 13 above, and further in view of Price et al. (US 2013/0059048 A1).
Regarding claim 7, Appeldoorn does not teach the sealing includes buckle or high temperature press-fitting.
Price et al. teaches a retort container (abstract), where the container can be used to sterilize and package food product (paragraph 30), comprising a metal end 30 (lid) and container body 22 (paragraph 53), the metal end 30 having a chuck wall 38 which is slightly larger diameter than the inner diameter of the container body and thus construed to be “press-fitting” into the body during closure (paragraph 55), where the metal end 30 and container body are mated by a crimp seam 40 which deforms (buckle) a portion 36 of the metal end, and further heat sealing the metal end to the body to impart “blow-off” resistance during retort or other high-internal-pressure conditions (paragraph 58) as stated for claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Appeldoorn to use buckle press-fitting since “crimping” and “heat-sealing” are well known methods of canning foods, and similarly to allow the package to endure increased temperatures/pressures, storage and transportation without the lid and container body separating.

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
Applicant argues that the Examiner is taking distinct, independent features from seven separate distinct references to obtain the claimed invention, without any teaching or support for such a combination.
This is not persuasive since each reference provides a reasoning/motivation to modify the process of Appeldoorn. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792